Case 1:19-cr-00155-SPW Document 38 Filed 06/26/20 Page 1 of 1

FILED

IN THE UNITED STATES COURTS

FOR THE DISTRICT OF MONTANA JUN 2.6 2020
istri rt
BILLINGS DIVISION CE Seana
Billings

UNITED STATES OF AMERICA, CR-19-155-BLG-SPW

Plaintiff, ORDER EXCLUDING

SPECTATORS DURING JURY

vs. SELECTION

EDWARD CAREY HARMON, II,

 

Defendant.

Due to COVID-19 restrictions, the Court is unable to provide proper social
distancing for any spectators during jury selection on June 29, 2020.
Accordingly, IT IS HEREBY ORDERED spectators will be excluded from

jury selection on June 29, 2020. Spectators will be permitted into the courthouse

once the jury trial begins.

DATED this whe of June 2020.

Ts

“Susan P. Watters
United States District Judge
